13‐2945‐cr
     United States v. Baig


                                       UNITED STATES COURT OF APPEALS
                                           FOR THE SECOND CIRCUIT

                                                          SUMMARY ORDER

     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.  WHEN
     CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
     EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION
     “SUMMARY ORDER”).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
     ANY PARTY NOT REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 20th day of September, two thousand thirteen.
 4
 5   PRESENT: JOHN M. WALKER, JR.,
 6                         DEBRA ANN LIVINGSTON,
 7                         DENNY CHIN,
 8                                                           Circuit Judges.
 9                                                                                                   
10
11   UNITED STATES OF AMERICA,
12                    Appellee,
13
14              ‐v‐                                                                                     No. 13‐2945‐cr
15
16   FARRUKH BAIG, BUSHRA BAIG, ZAHID BAIG, 
17   SHANNAWAZ BAIG, RAMON NANAS, TARIQ RANA,
18                   Defendants,
19
20   MALIK YOUSAF,
21                                    Defendant‐Appellant.
22                                                                                                   
23
 1                                              ROBERT  J.  DEL  COL,  Smithtown,  NY,  for
 2                                              Defendant‐Appellant.
 3
 4                                              CHRISTOPHER A. OTT  (Amy Busa, on the
 5                                              brief), Assistant United States Attorneys, for
 6                                              Loretta E. Lynch, United States Attorney
 7                                              for the Eastern District of New York,
 8                                              Brooklyn, NY, for Appellee.
 9


10          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

11   AND DECREED that the order issued on July 22, 2013, is AFFIRMED.

12          Defendant‐Appellant Malik Yousaf (“Yousaf”) appeals from an order of the

13   United States District Court for the Eastern District of New York (Feuerstein, J.),

14   issued  July  22,  2013,  denying  him  bail  pending  trial.  We  assume  the  parties’

15   familiarity with the underlying facts and procedural history of the case, which we

16   reference only as necessary to explain our decision to affirm the order denying bail.

17          We review a district court’s detention order deferentially and will not reverse

18   unless  its  findings  regarding  a  defendant’s  risk  of  flight  are  clearly  erroneous. 

19   United  States  v.  Sabhnani,  493  F.3d  63,  75  (2d  Cir.  2007).    “Where  there  are  two

20   permissible views of the evidence, the factfinder’s choice between them cannot be

21   clearly erroneous.”  United States v. English, 629 F.3d 311, 319 (2d Cir. 2011) (quoting

22   Anderson  v.  Bessemer  City,  470  U.S.  564,  574  (1985))  (internal  quotation  marks


                                                    2
 1   omitted).  “[W]e will disturb the district court’s finding only if on the entire evidence

 2   we are left with the definite and firm conviction that a mistake has been committed.” 

 3   United States v. Shakur, 817 F.2d 189, 195 (2d Cir. 1987) (internal quotation marks

 4   omitted).

 5          Under 18 U.S.C. § 3142(e), the district court must order detention if it “finds

 6   that  no  condition  or  combination  of  conditions  will  reasonably  assure  the

 7   appearance of the person as required and the safety of any other person and the

 8   community.”    In  making  this  determination,  the  court  must  hold  a  hearing,  id.

 9   § 3142(f), and consider (1) “the nature and circumstances of the offense charged”; (2)

10   “the weight of the evidence against the person”; (3) “the history and characteristics

11   of the person”; and (4) “the nature and seriousness of the danger to any person or

12   the community that would be posed by the person’s release,” id. § 3142(g).  In its

13   analysis  of  the  third  factor,  the  court  must  consider,  inter  alia,  “the  person’s

14   character,  physical  and  mental  condition,  family  ties,  employment,  financial

15   resources,  length  of  residence  in  the  community,  community  ties,  past  conduct,

16   history relating to drug or alcohol abuse, criminal history, and record concerning

17   appearance  at  court  proceedings.”    Id.  §  3142(g)(3)(A).    For  a  defendant  to  be

18   detained, the Government must prove “by a preponderance of the evidence that the


                                                  3
 1   defendant, if released, presents an actual risk of flight,” and that “no condition or

 2   combination  of  conditions  could  be  imposed  on  the  defendant  that  would

 3   reasonably assure his presence in court.”  Sabhnani, 493 F.3d at 75. 

 4          On the record presented, we cannot conclude that the District Court clearly

 5   erred  in  finding  that  pretrial  detention  is  appropriate.    Yousaf  was  charged  by

 6   indictment with conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349;

 7   concealing and harboring illegal aliens for financial gain in violation of 8 U.S.C.

 8   §  1324;  and  several  counts  of  aggravated  identity  theft  in  violation  of  18  U.S.C.

 9   §  1028A.    The  indictment  alleges  a  scheme  whereby  Yousaf  and  several  co‐

10   defendants  used  over  twenty‐five  stolen  identities  to  employ  over  fifty

11   undocumented aliens at convenience stores in order, inter alia, to steal wages from

12   these  employees and force them to live in housing provided by the defendants,

13   profiting  the  defendants.    The  Government  alleges  that  Yousaf  earned  over  $1

14   million in connection with this scheme, which spanned more than a decade.  See

15   Sabhnani, 493 F.3d at 76 (noting that significant assets or other “means to finance

16   flight” supports a district court’s determination that a defendant may abscond).    

17          The  Government  outlined  a  strong  case  at  the  bail  hearing  to  prove  the

18   charged scheme.  See Sabhnani, 493 F.3d at 76 & n.16 (noting that the “weight of the


                                                   4
 1   evidence”  is  relevant  to  bail  determinations  under  18  U.S.C.  §  3142(g)).    The

 2   Government  proffered  that  Yousaf  made  a  statement  to  law  enforcement  after

 3   receiving Miranda warnings in which he admitted using stolen identities to employ

 4   illegal aliens.  The Government has stated that it could call at least ten witnesses to

 5   testify to Yousaf’s involvement in identity theft, including undocumented aliens

 6   employed at the convenience stores.  Finally, the Government indicated before the

 7   district court that it had interviewed all of the victims of the identity thefts alleged

 8   in the indictment – including a Coast Guard cadet and an eight‐year‐old child – and

 9   none had consented to Yousaf’s use of their identities.  

10         The district court noted at the detention hearing that the charges “centered

11   around  false  documentation.”    As  we  have  said,  “apparent  access  to  false

12   documents” supports a finding that a defendant poses a risk of flight.  United States

13   v.  El‐Hage,  213  F.3d  74,  80  (2d  Cir.  2000).    Additionally,  Yousaf,  although  a

14   permanent resident of the United States, is a citizen of Pakistan and maintains ties

15   there.  A “history of travel and residence in other countries” is another factor that

16   we have approved in the determination whether a defendant is likely to abscond

17   while on bail.  Id. at 80; see also United States v. Mercedes, 254 F.3d 433, 438 (2d Cir.

18   2001)  (reversing  district  court’s  grant  of  bail  where  defendant  was  a  permanent


                                                 5
 1   resident of the United States and had consented to electronic surveillance and home

 2   monitoring).

 3          The district court analyzed the foregoing facts, among others, and determined

 4   that Yousaf posed a risk of flight and that there was no combination of conditions

 5   that would assure Yousaf’s appearance at future proceedings.  The district court was

 6   legitimately concerned that two of the properties Yousaf offered to secure bail were

 7   alleged by the Government to have been purchased with proceeds from the scheme

 8   and to be subject to forfeiture.  See 18 U.S.C. § 3142(g)(4) (providing that a district

 9   court may properly  inquire into the source for property used as collateral to secure

10   a  bond  and  reject  any  property  if  it  will  not  reasonably  assure  the  defendant’s

11   appearance).  At oral argument before this Court, the Government indicated that

12   these two properties have now been restrained and argued that the other properties

13   are  inadequate  surety  because  they  are  not  owned  by  Yousaf’s  close  family

14   members, and several are located out of state.  See United States v. Martinez, 151 F.3d

15   68, 71 (2d Cir. 1998) (noting that sureties are assessed for “their ability to exercise

16   moral suasion” over the defendant, “should he decide to flee”).

17          Thus, we cannot find clear error in the district court’s conclusion that no bail

18   package  could  ensure  Yousaf’s  appearance  at  trial.  We  have  considered  all  of


                                                  6
1   Defendant‐Appellant’s remaining arguments and find them to be without merit.  For

2   the foregoing reasons, the order of the district court is hereby AFFIRMED.

3                                               FOR THE COURT:
4                                               Catherine O’Hagan Wolfe, Clerk
5




                                            7